IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 October 19, 2007
                                 No. 07-10425
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

REY DENZO KAZEMI

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:02-CR-60-2


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Defendant-Appellant Rey Denzo Kazemi, federal prisoner # 21084-112,
requests leave to proceed in forma pauperis (IFP) on appeal of the district court’s
order dismissing as frivolous his notices to the district court clerk requesting
relief from payment of appellate filing fees and fees for certified copies of
documents in his criminal case. The district court’s order also dismissed as
frivolous Kazemi’s petition challenging the subject matter jurisdiction of the
court over his criminal conviction. The district court denied Kazemi’s IFP

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-10425

motion and certified that the appeal was not taken in good faith. By moving for
IFP, Kazemi is challenging the district court’s certification. See Baugh v. Taylor,
117 F.3d 297, 202 (5th Cir. 1997).
      Kazemi’s assertion that a Congressional joint resolution renders monetary
payment for goods and services against public policy is meritless. Additionally,
Kazemi’s petition challenging the jurisdiction of the district court is an
unauthorized motion in the criminal proceedings, and his appeal from this
motion is frivolous. See United States v. Early, 27 F.3d 140, 141-42 (5th Cir.
1994); Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).
      Kazemi also challenges the district court’s order informing him that any
further motions, notices, exhibits, and correspondence filed by him would be
stricken. When read in context, the court’s order bars the filing of future
frivolous pleadings in Kazemi’s criminal case. The district court is authorized
to control its docket and may enjoin pro se litigants from meritless future filings.
Farguson v. MBank Houston, N.A., 808 F.2d 358, 360 (5th Cir. 1986). Kazemi
has not established that the district court abused its discretion in imposing this
bar under the circumstances of this case. See id.
      The instant appeal is without arguable merit and is thus frivolous.
Accordingly, Kazemi’s request for IFP status is DENIED, and his appeal is
DISMISSED. See Howard, 707 F.2d at 219-20; 5TH CIR. R. 42.2.




                                         2